DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/22/2022 (hereinafter “Remarks”) have been fully considered as follows:
Applicant amends the last limitation of claim 1 as follows: “the selected parameter set relates to absolute positions of the virtual camera and another object in the virtual space, the another object including a character model or a background model.” Applicant asserts that the Deb merely teaches the “dolly zoom” which is a movement of the camera. Remarks, p. 4. 
The rejection has been updated to reflect Applicant’s amendments. For instance, with respect to “absolute positions,” the specification does not appear to contain such disclosure. For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the application's specification provides that:
…The parameter set may be set to a fixed position of the camera 3 or may be set to a change in position (including leads and tracks, which may or may not be horizontally moved) on the assumption that the camera 3 moves. In addition, the function of camera 3 such as pan, tilt, roll, and zoom can be set in the parameter set.
PGPUB, ¶ [0064] (emphasis added).
As best understood, the claimed “absolute positions” is understood to mean “fixed positions” of the virtual camera within the context of the claim. 
 Turning to the prior art, Sheridan-Deb-Goldenberg teaches the amended limitation “the selected parameter set relates to absolute positions of the virtual camera and another object in the virtual space, the another object including a character model or a background model” (Deb, Fig. 28, ¶ [0037], the parameters defining the camera change in order to move the camera to a desired position, orientation, and field of view relative to the object and maintain that position, orientation, and field of view relative to the object; ¶ [0148], the corresponding rendered frame shown in screenshot 3203 shows the apple image 2930 and the circle image 2940 taking up a considerably smaller fraction of the rendered frame in screenshot 3203, even though the camera is the same distance from the objects as it was at the beginning of the duration when the rendered frame in screenshot 3201 was rendered. In other words, when the virtual camera is set to zoom, the parameter is set so that the virtual camera and virtual objects remain in their fixed/absolute positions in the virtual space.).
Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites “…wherein the selected parameter set relates to an effect of image from the camera” where “…wherein the selected parameter set relates to an effect of image from the virtual camera” was most likely intended.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (U.S. Pat. App. Pub. No. US 20120229475 A1; hereinafter "Sheridan"), in view of Deb et al. (U.S. Pat. App. Pub. No. US 20120188231 A1; hereinafter "Deb"), and further in view of Goldenberg et al. (U.S. Pat. App. Pub. No. US 20130132835 A1; hereinafter "Goldenberg").

Regarding claim 1, Sheridan teaches an animation production system comprising:
a virtual camera that shoots a character placed in a virtual space (Sheridan, Fig. 1, ¶¶ [0039] and [0044], camera 12 in virtual stage 10 (i.e., virtual space) having characters and objects); and 
a parameter list that displays a list of parameter sets available for the shooting in the virtual space, wherein the shooting is performed by applying the parameter set selected from the parameter list to the virtual space (Sheridan, Fig, 1, ¶ [0039], Create menu 14 (i.e., parameter list) provides (i.e., displays) the options (i.e., parameter sets) of creating characters, objects, backdrops, light sources, cameras, and of editing the lighting).
Sheridan does not expressly teach, but Deb teaches wherein 
a parameter set in the list of parameter sets is selected, and the shooting is performed by applying the parameter set selected from the parameter list to the virtual space (Deb, Fig. 28, ¶ [0128], behavior controls 2810-2850 (i.e., list of parameter sets) for selection to assign one or more behaviors to a (virtual) camera; ¶ [0129], (virtual camera) behaviors relative to an object or group of objects), and
the selected parameter set relates to absolute positions of the virtual camera and another object in the virtual space, the another object including a character model or a background model (Deb, Fig. 28, ¶ [0037], the parameters defining the camera change in order to move the camera to a desired position, orientation, and field of view relative to the object and maintain that position, orientation, and field of view relative to the object; ¶ [0148], the corresponding rendered frame shown in screenshot 3203 shows the apple image 2930 and the circle image 2940 taking up a considerably smaller fraction of the rendered frame in screenshot 3203, even though the camera is the same distance from the objects as it was at the beginning of the duration when the rendered frame in screenshot 3201 was rendered. In other words, when the virtual camera is set to zoom, the parameter is set so that the virtual camera and virtual objects remain in their fixed/absolute positions in the virtual space. See also Response to Arguments.).
Sheridan and Deb (hereinafter "Sheridan-Deb") are analogous because they are directed at 3D imaging systems. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been for allowing a user to associate a simulated camera with one or more objects in a computer generated three-dimensional space for a duration during which the camera will keep the object in its field of view. Deb, ¶ [0006].
For additional teaching of the prior art, Goldenberg also teaches a virtual camera (Goldenberg, ¶ [0020], defining virtual cameras).
Sheridan-Deb and Goldenberg (hereinafter "Sheridan-Deb-Goldenberg") are analogous because they are directed at virtual animation. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better improve the interaction between a 3D animation and a corresponding script. Goldenberg, ¶ [0005].

Regarding claim 4, Sheridan-Deb-Goldenberg teaches the animation production system according to claim 1, wherein the selected parameter set relates to an effect of image from the camera (Sheridan, Fig. 5, ¶ [0043], controlling lighting. Note: Changes in lighting conditions are understood to affect the camera image. See also teachings of Deb in treatment of claim 1.).

	Regarding claim 5, Sheridan-Deb-Goldenberg teaches the animation production system according to claim 1, wherein when the parameter set is selected, image or video to which the parameter set is applied is displayed (Sheridan, Fig. 5, ¶ [0039], camera view window 13 displaying the view as seen by the camera 12. Note: that is, when an effect is applied, the resulted image or video is displayed in window 13.).

	Regarding claim 6, Sheridan-Deb-Goldenberg teaches the animation production system according to claim 1, wherein the parameter set in the parameter list is provided by a server connected via a network (Goldenberg, ¶¶ [0071] and [0072], a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them. The components of the system can be connected by any form or medium of digital data communication such as a communication network.).

	Regarding claim 7, Sheridan-Deb-Goldenberg teaches the animation production system according to claim 1, wherein the parameter set in the parameter list is registered by a user (Sheridan, ¶ [0038], the present invention provides the ability for a user to create an animated video in which there are one or more characters and one or more props. Deb, ¶ [0128], allowing a user to assign one or more behaviors to a camera for some duration, and modify any behaviors assigned to the camera).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619